


110 HRES 1030 IH: Recognizing the achievements of former

U.S. House of Representatives
2008-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1030
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2008
			Mr. Neugebauer
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Recognizing the achievements of former
		  Texas Tech University, Indiana University, and West Point men’s basketball
		  coach Bob Knight.
	
	
		Whereas Coach Bob Knight has won more Division I NCAA
			 men’s basketball games than any other head coach, with 902 victories;
		Whereas after he grew up in Orrville, Ohio, Bob Knight
			 attended Ohio State University, graduating in 1962 and playing on the 1960 NCAA
			 championship team;
		Whereas after serving as an assistant coach at Army, he
			 became the team’s head coach in 1965 at the age of 24;
		Whereas in 6 seasons as head coach at West Point, his
			 teams had a 102 and 50 record;
		Whereas during his 29 years at Indiana University, he led
			 the Hoosiers to 661 wins, 5 Final Fours, and 3 NCAA men’s championships in
			 1976, 1981, and 1987, with the 1976 win capping an undefeated season;
		Whereas no Division I men’s team has had an undefeated
			 championship season since;
		Whereas in his first season at Texas Tech University from
			 2001 to 2002, he led the Red Raiders from eleventh place in the Big XII
			 Conference to third in the conference, a 23 and 9 record and their first NCAA
			 tournament bid since 1996;
		Whereas through 7 seasons at Texas Tech, Coach Bob Knight
			 exceeded career victory records held by other men’s coaches, surpassing the
			 previous wins record on January 1, 2007, and setting the record for most NCAA
			 tournament appearances in 2007 with 28;
		Whereas throughout his coaching career, he has received
			 many honors including election to the Basketball Hall of Fame in 1991, coach of
			 the gold medal United States Olympic team in 1984, 6-time Big Ten Coach of the
			 Year, 4-time National Coach of the Year, and 2007 Naismith Award for Men’s
			 Outstanding Contribution to Basketball;
		Whereas he has been a strong supporter of higher
			 education, establishing the Coach Knight Library Fund at Texas Tech University,
			 which has raised more than $300,000 for the school’s libraries;
		Whereas the Bob Knight Library Endowment he established in
			 1989 while at Indiana University has tripled in size since it was started and
			 continues to generate thousands of dollars for the school’s libraries every
			 year;
		Whereas he took pride in the academic accomplishments of
			 his players, and his teams consistently had high graduation rates; and
		Whereas he also took pride in the integrity of his
			 basketball programs, never receiving an NCAA sanction for recruiting violations
			 in 42 seasons: Now, therefore, be it
		
	
		That the United States House of
			 Representatives congratulates Coach Bob Knight for accomplishments in college
			 athletics and academics.
		
